EXHIBIT 10.1

THIRD AMENDMENT TO FORBEARANCE AGREEMENT

THIS THIRD AMENDMENT TO FORBEARANCE AGREEMENT (the "Third Amendment") is made
and entered into as of September 30, 2009, by and among PREMIX-MARBLETITE
MANUFACTURING CO. ("Premix"), DFH, INC., formerly known as Acrocrete, Inc. and
Acro Holdings, Inc. ("DFH"), and JUST-RITE SUPPLY, INC. ("Just-Rite"), each a
Florida corporation (each a "Borrower" and collectively, "Borrowers"); IMPERIAL
INDUSTRIES, INC., a Delaware corporation ("Guarantor"); MICHAEL PHELAN, as
assignee for the benefit of the creditors of Just-Rite, and not individually
("Assignee"); and WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking
association and successor to Congress Financial Corporation (Florida) under the
Loan Agreement (defined below) ("Lender").

Recitals:

Lender and Borrowers entered into a certain Consolidating, Amended and Restated
Financing Agreement and Security Agreement dated January 28, 2000 (as amended,
restated, modified and supplemented from time to time, the "Loan Agreement"),
pursuant to which Lender has made loans and other extensions of credit to
Borrowers, which loans and extensions of credit are secured by security interest
in and liens upon all of the assets of Borrowers and guaranteed unconditionally
by Guarantor.

Just-Rite has made an assignment for the benefit of its creditors under Florida
law, styled In re Just-Rite Supply, Inc., Assignor, to Michael Phelan, Assignee,
Case No. CACE 2009 09032744XXXX (04), In the Circuit Court of the 17th Judicial
Circuit, In and For Broward County, Florida (the "ABC").  Assignee is the
assignee in the ABC.

Lender, Borrowers and Guarantor entered into a Forbearance and Amendment
Agreement dated June 9, 2009 (as at any time amended, the "Forbearance
Agreement"). By separate written agreement, Assignee has agreed to be bound by
the Loan Agreement and the Forbearance Agreement.   On or about August 7, 2009,
Lender, Borrowers, Guarantor and Assignee entered into a First Amendment to
Forbearance Agreement dated as of August 7, 2009 (the "First Amendment").  On or
about August 28, 2009, Lender, Borrowers, Guarantor and Assignee entered into a
Second Amendment to Forbearance Agreement dated as of August 28, 2009 (the
"Second Amendment").

Borrowers, Guarantor and Assignee have requested that the Forbearance Agreement
be amended, and Lender is willing to amend the Forbearance Agreement as
hereinafter set forth.

NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and in consideration of
the premises and the mutual covenants herein contained, the parties hereto,
intending to be legally bound hereby, agree as follows:

1.

Definitions.  All capitalized terms used in this Third Amendment, unless
otherwise defined, shall have the meanings ascribed to such terms in the
Forbearance Agreement; provided that as used herein, the term "Obligor" shall
mean and include Borrowers, Guarantor and the Assignee (solely in his capacity
as assignee in the ABC, and not individually).

2.

Acknowledgments and Stipulations of Obligors.

(a)

Each Obligor acknowledges, stipulates and agrees that (1) as of the opening of
business on September 30, 2009, the aggregate net principal balance of





--------------------------------------------------------------------------------

Revolving Loans outstanding under the Loan Agreement, exclusive of accrued
interest, costs, bank fees and attorneys' fees chargeable to Obligors under the
Financing Agreements, totaled approximately $280,152; (2) all of the Obligations
are absolutely due and owing to Lender without any defense, deduction, offset or
counterclaim (and, to the extent any Obligor had any defense, deduction, offset
or counterclaim on the date hereof, the same is hereby waived); (3) Events of
Default have occurred and exist under the Financing Agreements, (4) the
Financing Agreements executed by each Borrower are legal, valid and binding
obligations of such Borrower enforceable against such Borrower in accordance
with their terms; (5) the security interests granted by each Borrower to Lender
in the Accounts, Inventory, general intangibles and other Collateral are duly
perfected security interests in such Collateral; (6) the payment expected by the
Assignee to be received from the Mississippi Department of Transportation as
reimbursement of relocation expenses related to Just-Rite's Gulfport,
Mississippi, location constitutes a general intangible or proceeds of a general
intangible as to which Lender has a security interest; (7) each of the Guaranty
and Waiver Agreements executed by Guarantor (collectively, the "Guaranties") is
a legal, valid and binding obligation of Guarantor and is enforceable against
Guarantor in accordance with its terms; (8) each of the recitals contained at
the beginning of this Third Amendment is true and correct; and (9) prior to
executing this Third Amendment, each Obligor consulted with and had the benefit
of advice of legal counsel of its own selection and each has relied upon the
advice of such counsel, and in no part upon any representation of Lender
concerning the legal effects of this Third Amendment or any provision hereof.

(b)

In addition, each Obligor acknowledges, stipulates and agrees that certain
Forbearance Conditions have not been satisfied.

(c)

Further, each Obligor acknowledges, stipulates and agrees that, considering the
inability of Obligors to determine and report to Lender the quantity, quality or
value of the remaining assets owned by Just-Rite, the widespread disputes that
exist between Just-Rite (or the Assignee on behalf of Just-Rite) and the
customers of Just-Rite with respect to Accounts owed by such customers, the
collection risks that exist with respect to undisputed Accounts owed to
Just-Rite, and the inaccuracies in Just-Rite's previous assessments of the
quantity and value of its Inventory, none of the assets of Just-Rite qualifies
or should be treated as Eligible Accounts or Eligible Inventory.

3.

Amendments to Forbearance Agreement.  The Forbearance Agreement is hereby
amended as follows:

(a)

In Section 1, by deleting the date "September 30, 2009" in the definition of
"Forbearance Period" and by substituting in lieu thereof the date "November 30,
2009".

(b)

In Section 3(b), by adding the following at the end thereof:

In addition, Obligors agree to pay Lender, jointly and severally, two
forbearance fees equal to $5,000 each, the first of which shall be fully earned,
non-refundable and payable on October 1, 2009, and the second of which shall





--------------------------------------------------------------------------------

be fully earned, non-refundable and payable on November 1, 2009.  Each Obligor
irrevocably authorizes Lender to make  Revolving Loans to Borrowers in the
amount of such forbearance fees and to disburse the proceeds of such Revolving
Loans directly to itself in payment of such fees.




(c)

In Section 7, by adding at the end thereof the following:




On the Forbearance Termination Date, Guarantor shall pay to Lender, in
immediately available funds, the amount of all unpaid Obligations (as defined in
the Loan Agreement), provided that the foregoing covenant by Guarantor shall not
in any way (i) change or limit the joint and several nature of the liability of
each Obligor, (ii) require Lender to seek recourse first against Guarantor, or
(iii) alter, amend or modify any of Lender's claims, rights or remedies against
each Obligor and the Collateral.




(d)

By deleting Subsection 8(b) in its entirety and by substituting in lieu thereof
the following:




(e)

For purposes of notice to Premix and the Assignee, but without in any way
limiting the sole and absolute discretion of Lender to make or to decline to
make any Revolving Loan, in considering requests for Revolving Loans, among
other factors, Lender intends to reduce the Maximum Credit by $25,000 per week
effective on the Friday of each calendar week beginning on October 2, 2009.
 Each Obligor hereby agrees that all Availability Reserves implemented by Lender
and the foregoing changes to the borrowing formulas in the Loan Agreement are
reasonable and justified by the financial condition of Borrowers and the current
state of the Collateral.




4.

Ratification and Reaffirmation.  Each Obligor hereby ratifies and reaffirms the
Loan Agreement, the Forbearance Agreement, the First Amendment, the Second
Amendment and the other Financing Agreements and all of its obligations and
liabilities thereunder.  

5.

No Novation.  Except for the amendments expressly provided in Section 3 of this
Third Amendment, nothing herein shall be deemed to amend or modify any provision
of the Forbearance Agreement, the First Amendment, the Second Amendment, the
Loan Agreement or the other Financing Documents, which shall continue in full
force and effect.  This Third Amendment is not intended to be, nor shall it be
construed to create, a novation or an accord and satisfaction.

6.

Non-Waiver of Default; Reservation of Rights and Remedies; Strict Compliance.
Neither this Third Amendment nor any Revolving Loans made by Lender shall be
deemed to constitute a waiver of or consent to any Stipulated Default, any other
Event of Default or any failure to satisfy any Forbearance Condition or a
commitment or agreement make any Revolving Loans. Lender reserves all of the
rights and remedies available to it under the Financing Agreements and
Applicable Law.  Each Obligor hereby agrees that, notwithstanding any temporary
variation from the terms of the Forbearance Agreement or Loan Agreement that may
have occurred in the past, such Obligor, from and after the date hereof, shall
strictly comply with all of the terms and conditions in the Forbearance
Agreement, the Loan Agreement and the other Financing Agreements.





--------------------------------------------------------------------------------

7.

Specific Waivers by Assignee.  Assignee hereby waives and releases (i) any claim
or cause of action that may exist against Lender under F.S.A. § 727.109(8) or
otherwise, and (ii) any right that he may have to seek to surcharge any
Collateral for any costs or expenses of, or that may arise or exist in
connection with, the ABC.

8.

Payment of Expenses.  Each Obligor hereby agrees to pay, on demand, all
expenses, including, without limitation, legal fees, incurred by Lender in
connection with the negotiation, drafting, execution and implementation of this
Third Amendment.  

9.

Counterparts; Electronic Signatures.  This Third Amendment may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall constitute an original, but
all of which taken together shall be one and the same instrument.  In proving
this Third Amendment, it shall not be necessary to produce or account for more
than one such counterpart signed by the party against whom enforcement is
sought.  Any signed counterpart of this Third Amendment that is transmitted by
facsimile or electronic transmission shall be deemed to constitute an original
counterpart for all purposes.

10.

Governing Law; Waiver of Notice of Acceptance.  This Third Amendment shall be
deemed to be a contract governed by and construed in accordance with the
internal laws of the State of Florida.  Each Obligor hereby waives notice of the
acceptance of this Third Amendment.

11.

Release of Claims.  To induce Lender to enter into this Third Amendment, each
Obligor hereby releases, acquits and forever discharges Lender, and all of its
officers, directors, agents, employees, attorneys, affiliates, successors and
assigns, from all liabilities, claims, demands, actions or causes of action of
any kind (if any there be), whether absolute or contingent, due or to become
due, disputed or undisputed, liquidated or unliquidated, at law or in equity, or
known or unknown, that any one or more of them now have or ever have had against
Lender, whether arising under or in connection with any of the Financing
Agreements, the Forbearance Agreement, this Third Amendment or otherwise.

12.

Waiver of Jury Trial.  To the fullest extent permitted by Applicable Law, each
of the parties hereto waives the right to trial by jury in any action, suit or
proceeding arising out of or related to this Third Amendment, the Forbearance
Agreement, the First Amendment, the Loan Agreement or the Guaranties.





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed and delivered on the date first written above.

 

PREMIX-MARBLETITE

 

MANUFACTURING CO.

 

("Borrower")

 

 

                                                         

By:

/s/ Howard L. Ehler, Jr.

 

Title:

Vice President

 

 

 

 

 

 

 

DFH, INC.

 

("Borrower")

 

 

 

By:

/s/ Howard L. Ehler, Jr.

 

Title:

Vice President

 

 

 

 

 

 

 

JUST-RITE SUPPLY, INC.

 

("Borrower")

 

 

 

 

 

By:

/s/ Howard L. Ehler, Jr.

 

Title:

Vice President

 

 

 

 

 

 

 

IMPERIAL INDUSTRIES, INC.

 

("Guarantor")

 

 

 

 

 

By:

/s/ Howard L. Ehler, Jr.

 

Title:

Chief Operating Officer




{signatures continued on following page}





--------------------------------------------------------------------------------




 

 

/s/ Michael Phelan

 

 

MICHAEL PHELAN, solely as

 

 

Assignee and not individually

 

 

 

 

 

 

 

Accepted:

 

 

 

 

WACHOVIA BANK,

 

NATIONAL ASSOCIATION

 

("Lender")

 

 

 

 

 

 

                                                         

By:

/s/ Wanda Alverio

 

Title:

Vice President






